Title: To James Madison from James Simpson, 5 July 1805 (Abstract)
From: Simpson, James
To: Madison, James


          § From James Simpson. 5 July 1805, Tangier. No. 96. “Seeing very little chance of a direct conveyance offering for forwarding to you the sundry Accounts stated so long ago for that purpose and the Channels of Gibraltar and Cadiz having become very hazardous, without hopes of their being other for some time, I have determined on sending them by the way of Lisbon, availing of the occasion of a Portuguese Vessel about to sail from hence for Faro, as the most probable safe Route in these times.
          
            
              
              “The Accounts are as follows—
              
              
            
            
              “No 1—
              disbursements in Morocco Consulate
              
              
                
                  
                    }
                    17th August 1797 to 30th June 1798
                  
                
              
            
            
              2 
              Receipt and distribution of Articles for Presents
              }do.
            
            
              3 
              disbursements
              } do
              1st July to 31st Decemr 1798
            
            
              4 
              Receipt and distribution
            
            
              5 
              disbursements
              } do
              1st Jany to 31st Decemr 1799
            
            
              6 
              Receipt and distribution
            
            
              7 
              disbursements
              } do
              1st Jany to 31st Decemr 1800
            
            
              8 
              Receipt and distribution
            
            
              9 
              disbursements
              } do
              1st Jany to 31st Decemr 1801
            
            
              10 
              Receipt and distribution
            
            
              11 
              distribution of Articles remained
              7th Septemr 1795 dated 31st Decemr 1801
            
            
              12 
              Extra disbursements in Morocco Consulate
              23d June to 29t Decemr 1802
            
            
              13 
              disbursements
              } do
              1st Jany to 31st Decemr 1802
            
            
              14 
              Receipt and distribution
            
            
              “No 15—
              Extra disbursements in Morocco Consulate
              1st Sepr to 31st Octor 1803.
            
            
              16 
              disbursements
              } do
              1st Jany to 31st Decemr 1803.
            
            
              17 
              Receipt and distribution
            
            
              18 
              disbursements for Crews of Ship Oswego
              
            
            
              19 
              and Schooner Betsey in Morocco Consulate
              29th February 1804.
            
            
              20 
              disbursements
              } do
              1st Jany to 31st Decr. 1804.
            
            
              21 
              Receipt and distribution
            
            
              22 
              General Statement of Receipts and payments in Morocco Consulate from 17h August 1797 to 31st December 1804.
            
          
          “The Sheet of elucidations and the Vouchers, I retain to be sent by the first Vessel of War of The United States may return to America. I am very sensible that untill these be received the proper Officers cannot proceed to determine on the propriety of the Accounts I now transmit, but I could not for that reason Keep them any longer from being laid before you, for your information. I have the conscious satisfaction of Knowing that the Public money with which I have been entrusted has been expended with the strictest attention to the Interest of the Nation so far as my judgement has been able to guide me and that my sole pursuit has been to benefit the Service under my charge, to the utmost of my power.”
        